     Case 2:21-cv-00016-TLN-CKD Document 16 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. WHITSITT,                             No. 2:21-cv-00016-TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER
14    MEEKS, et al.,
15                       Defendants.
16

17          Plaintiff proceeds in this civil action pro se. The action was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(3) and 28 U.S.C. § 636(b)(1)

19          On May 14, 2021, the magistrate judge filed findings and recommendations which were

20   served on Plaintiff and which contained notice that any objections to the findings and

21   recommendations were to be filed within 21 days. (ECF No. 14.) Plaintiff has filed objections to

22   the findings and recommendations. (ECF No. 15.)

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   Court has conducted a de novo review of this case. Having reviewed the matter, the Court finds

25   the findings and recommendations to be supported by the record and by the proper analysis.

26          Accordingly, IT IS HEREBY ORDERED:

27      1. The findings and recommendations (ECF No. 14) are ADOPTED IN FULL;

28      2. Plaintiff’s complaint is DISMISSED without leave to amend for failure to state a claim;
                                                       1
     Case 2:21-cv-00016-TLN-CKD Document 16 Filed 09/10/21 Page 2 of 2


 1         and

 2      3. The Clerk of Court is directed to close this case.

 3   Dated: September 7, 2021

 4

 5

 6

 7                                         Troy L. Nunley
                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
